But
By the Court:
A third person fully acquainted with the circumstance ought certainly to be admitted to make the affidavit of a defence when the party himself from extreme sickness is incapable of making it; but when he is present, and subject to no disability, it is regularly incumbent upon him to do it. This, however, it a case under very particular circumstances; and the judgment was entered at the first term. We think, therefore, the judgment ought to stand as a security; but that the Defendant must be let into a trial upon an issueable plea.